Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-2009

Eric Christian Sr. v. All Persons
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1349




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Eric Christian Sr. v. All Persons" (2009). 2009 Decisions. Paper 2071.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2071


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL


        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           NO. 08-1349


          ERIC CHRISTIAN, SR., as Administrator of
       THE ESTATE OF JAMES GEORGE SEWER, et al.,

                                v.

ALL PERSONS CLAIMING ANY RIGHT, TITLE OR INTEREST
     IN ALL PROPERTIES KNOWN AND DESCRIBED AS:
All Properties known as Newfound Bay, including but not limited to,
 9A, 9D and 9G, Newfound Bay, Newfound Bay No. 1, Newfound
  Bay No. 2, excepting only 9C Newfound Bay, East End Quarter,
  St. John, V.I.; Black Rock No. 6R Estate Hansen Bay, East End
     Quarter, St. John, V.I.; Christian Hughes, Longbay No. 2,
     No. 6Q Estate Hansen Bay, East End Quarter, St. John, VI.;
Christian Hughes, Longbay No. 2, East End Quarter, St. John, V.I.;
          7A Hansen Bay, East End Quarter. St. John, V.I.;

   IRVIN SEWER, for the Heirs of Martin Sewer; ESTATE OF
   BERNARD WILLIAMS; ESTATE OF AMOS SULLIVAN,
                  Intervenor Defendants

                          Irvin A. Sewer,
                                       Appellant




         On Appeal From the United States District Court
             For the District of the Virgin Islands
             (D.C. Civil Action No. 80-cv-00398)
            District Judge: Hon. Stanley S. Brotman
                               Argued December 10, 2008

                   BEFORE: FISHER, JORDAN and STAPLETON
                                Circuit Judges

                            (Opinion Filed: January 6, 2009)




Irvin A. Sewer (Argued)
P.O. Box 131
Charlotte Amalie
St. Thomas, USVI 00804
  Appellant

Desmond L. Maynard
Shawn E. Maynard-Hahnfeld (Argued)
P.O. Box 8388
Charlotte Amalie
St. Thomas, USVI 00801
 Attorneys for Appellees




                              OPINION OF THE COURT




STAPLETON, Circuit Judge:


      This litigation arose from a dispute over the title and boundaries of several parcels

of land located in St. John, United States Virgin Islands, which had been owned by James

George Sewer. On December 15, 1987, Eric Christian, the administrator of Mr. Sewer’s



                                            2
estate, filed an action to quiet title. Appellant Irwin A. Sewer intervened in that action.

       In 1993, the parties reached a settlement agreement and stipulated to a judgment by

consent. During the ensuing ten years, appellant filed successive and unsuccessful

motions to invalidate and vacate that settlement and judgment. The order denying his

2003 motion was affirmed by this court.

       A magistrate judge was assigned to render a report and recommendation regarding

implementation of the agreement and consent judgment. He issued a Report and

Recommendation on January 26, 2005. Thereafter, the District Court denied appellant’s

objections and approved the Report and Recommendation. Its order of June 14, 2005,

read in part as follows:

       The Report and Recommendation of the United States Magistrate Judge
       Geoffrey Barnard dated January 26, 2005 attached hereto as Exhibit “A” is
       accepted and its recommendation approved in all respects.

       The objections of Defendant Irwin Sewer are DENIED.

       Parcel 6Q is to be divided in accordance with the aforesaid Report and
       Recommendation, as shown on survey map designated as OLG No. A9-
       625-T004, attached hereto.

       The Clerk of the District Court of the Virgin Islands is hereby directed to
       execute deeds of partition to the respective parties.

       The deeds shall be prepared by Desmond L. Maynard, Esq., and submitted
       to United States Magistrate Judge Geoffrey W. Barnard for approval as to
       form and content, and then delivered to the Clerk of the District Court of
       the Virgins [sic] Islands for signature.

       Desmond L. Maynard, Esq. shall also prepare such further documents as
       may be required to effect the terms of the within order.
3
Ohio App. at 26. The court’s order thus finally resolved the boundary dispute and directed that

deeds be executed in accordance with a specific survey map attached to the Report and

Recommendation. Appellant did not appeal this order.

       On June 5, 2006, appellant, acting pro se, filed a motion seeking to prevent the

filing of the deeds the court had directed to be executed on the ground that

“Commissioners” appointed by the District Court under a Virgin Islands statute should

have performed the task that the court had assigned to the magistrate judge. This motion

was denied by the District Court on December 27, 2007, and appellant filed this appeal.

       Appellees suggest that the District Court’s order of December 27, 2007, was not a

final order and that we, accordingly, lack jurisdiction to entertain this appeal. Given that

this was a post-judgment order that does not contemplate any further court proceedings

with respect to its subject matter, we conclude that it is a final order for purposes of 28

U.S.C. § 1291. 15B C HARLES A LAN W RIGHT, A RTHUR R. M ILLER & E DWARD H.

C OOPER, F EDERAL P RACTICE AND P ROCEDURE, § 3916 (2d ed. Supp. 2006). Given the

strictly ministerial nature of that order, however, it is difficult to conceive how there

could be a legitimate ground for challenge. Id. (“The scope of appeal, however, should

be restricted to the questions properly raised by the post-judgment motion; it should not

extend to revive lost opportunities to appeal the underlying judgment.”). Suffice it to say

that the only challenges raised by appellant before us are challenges not to the order of

December 27, 2007, but rather to the District Court’s final order of June 14, 2005, which



                                               4
appellant failed to timely appeal. There is nothing that appellant has urged in this appeal

that wasn’t or couldn’t have been urged prior to the District Court’s order of June 14,

2005.

        We will affirm the District Court’s order of December 27, 2007, denying

appellant’s motion.




                                             5